 1

 2



                                                          JS-6
 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                                   CENTRAL DISTRICT OF CALIFORNIA
 8
                                   SOUTHERN DIVISION – SANTA ANA
 9

10
     First One Lending Corporation                Case No. SACV 13-01500 AG (DFMx)
11

12                    Plaintiff,                  JUDGMENT
13          v.
14   The Hartford Casualty Insurance Company
15                    Defendant.
16

17
            The Court enters Judgment for Defendant and against Plaintiffs.
18

19
     Dated: December 6, 2019                   ________________________________________
20                                             Hon. Andrew J Guilford
                                               United States District Judge
21

22

23

24

25

26

27

28

                                               JUDGMENT
